DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-9 are pending and presented for examination.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8 and 9, it is unclear how a single layer of graphene can have a planar spacing. It is unclear if this is referring to a separate layer with a spacing of the claimed range between (which is how it is being construed for the purposes of compact prosecution) or the thickness of the single-layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Single-Layer Graphene Membranes Withstand Ultrahigh Applied Pressure” to Wang et al. (hereinafter, “Wang at __”).
Regarding claims 1 and 2, Wang discloses a graphene structure (while the claim recites “based on enhancing heat transfer effect and improving seawater desalination efficiency, this is merely an intended use of the structure which is not given patentable weight, see MPEP 2111.02) comprising a porous sheet and a single-layer graphene adhered to the porous sheet, wherein the pore diameter is 0-2000 nm (30 nm, Wang at 3085 R col).

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A thin film approach for SiC-derived graphene as an on-chip electrode for supercapacitors” to Ahmed et al. (hereinafter, “Ahmed at __”).
Regarding claims 1 and 3, Ahmed discloses a graphene structure (while the claim recites “based on enhancing heat transfer effect and improving seawater desalination efficiency, this is merely an intended use of the structure which is not given patentable weight, see MPEP 2111.02) comprising a porous sheet of SiC (Ahmed at “Figure 1”) and a single-layer graphene adhered (While per “Table 1”, there are multiple layers grown, claims 8-9 suggest more than one layer, a single sheet is adhered and further sheets are adhered thereto so the claim is met) to the porous sheet, wherein the pore diameter is 0-2000 nm (~10 nm, “Figure 3”).
Concerning claim 4, the SiC sheet is 0.3 microns thick (Ahmed at 2 L col).
Turning to claims 5 and 7, the sheet resistance is 80+/-10 ohms/sq (Ahmed at “Table 1”).

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Measurements of the sheet resistance and conductivity of thin epitaxial graphene and SiC films” to Krupka et al. (hereinafter, “Krupka at __”).
Regarding claims 1, 3 and 4, Krupka discloses a graphene structure (while the claim recites “based on enhancing heat transfer effect and improving seawater desalination efficiency, this is merely an intended use of the structure which is not given patentable weight, see MPEP 2111.02) comprising a porous sheet and a single-layer graphene adhered to the porous sheet (SiC), wherein the pore diameter is 0 nm (as it is not porous, given that 0 nm is a covered value the “porous” aspect need not actually be present under the broadest reasonable interpretation of the claim; Krupka at 082101-3) wherein the sheet thickness is 3.3 microns (Id.).

Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Pulsed-Plasma Physical Vapor Deposition Approach Toward the Facile Synthesis of Multilayer and Monolayer Graphene for Anticoagulation Applications” to Vijayaraghavan et al. (hereinafter, “Vijay at __”).
Regarding claim 1, Vijay discloses a graphene structure (while the claim recites “based on enhancing heat transfer effect and improving seawater desalination efficiency, this is merely an intended use of the structure which is not given patentable weight, see MPEP 2111.02) comprising a porous sheet (glass sheet, note that there is no porosity disclosed so the 0-2000 nm is considered to be met given the BRI of porous in light of 0 nm beinga valid value) having a single layer of graphene thereon (Vijay at 11-12).
As to claims 8 and 9, the spacing between graphene and a second layer above it (meeting closed-packed and chemically bonded) is 0.37 nm (Vijay at 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krupka as applied to claim 3 above.
Regarding claim 6, Krupka discloses the SiC thickness must be smaller than 0.45 mm (450 microns, Krupka at 082101-2 R col) which overlaps that range instantly claimed of 20-45 microns and as has been held to be prima facie obvious (See MPEP 2144.05).





Conclusion
Claims 1-9 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759